 LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC571rendered unlawful assistance and support to said labor organizations and by saidconduct they engaged in and are engaging in unfair labor practices within the mean-ing of Section 8(a) (2) of the Act4 By maintaining in effect and renewing an agreement with the above-namedlabor organizations,which gave preference in employment to members of saidlabor organizations,the Respondent Association and all its members named abovediscriminated and is discriminating in regard to the hire and tenure of employees,thereby encouraging membership in said labor organizations and thereby theyengaged in and are engaging in unfair labor practices within the meaning of Section8(a)(3) of the Act5By such conduct,thereby interfering with,restraining,and coercing theiremployees and applicants for employment in the exercise of rights guaranteed inSection 7 of the Act, Respondent Association and all its members named above haveengaged in and are engaging in unfair labor practices within the meaning of Section8(a) (1) of the Act6The above-described unfar labor practices tend to lead to labor disputes burden-ing commerce and the free flow of commerce and constitute unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) of the Act[Recommendations omitted from publication ILocal Union No. 789,International Hod Carriers',Building andCommon Laborers'Union of America,AFL-CIO;Local No.147, International Union of Operating Engineers,AFL-CIO;LocalUnion No. 28,InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,AFL-CIO; LocalUnion No 388, United Brotherhood of Carpenters and Joinersof America,AFL-CIOandH. E. Doyle and Jno. W. Russell,doing business as Doyle and Russell.CaseNo 5-CC-82December 4, 1959DECISION AND ORDEROn August 26, 1957, Trial Examiner C W Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached*heretoThereafter, the General Counsel and Charging Partyfiled exceptions to the Intermediate Report and supporting briefs,Respondent Local 789 filed a memorandum in support of the Inter-mediate Report, the Charging Party filed a motion to reopen therecord, and the General Counsel filed an opposition theretoSub-sequently, the Board having granted the Charging Party's motionand remanded the proceeding for further hearing, the Trial Examiner,on March 18, 1959, issued his Supplemental Intermediate Report, re-newing his recommendation that the complaint be dismissed, as setforth in the copy of the Supplemental Intermediate Report attachedheretoThereafter, the General Counsel and the Charging Partyfiled exceptions to the Supplemental Intermediate Report and sup-125 NLRB No 67 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDporting briefs, and Respondent Local 789 filed a memorandum insupport of the Supplemental Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearings and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Supplemental Intermediate Report, the excep-tions, briefs, and memoranda, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.1.For the reasons set forth in the Supplemental Intermediate Re-port, we agree with the Trial Examiner that the evidence adduced atthe reopened hearing, which the record made at that hearing clearlyestablishes was not newly discovered evidence, was inadmissible underthe terms of the Board's remand order.Accordingly, in making ourfindings herein, we' have not considered such evidence.2.We agree with the conclusions of the Trial Examiner, as setforth in the Intermediate Report, that the General Counsel has failedto establish by a preponderance of the credible evidence that Re-spondent Local 789, Laborers, and Respondent Local 147, OperatingEngineers,have engaged in conduct which violated Section8(b) (4) (A) and (B) of the Act.We shall, therefore, dismiss thecomplaint as to these Respondents.3.We find, contrary to the Trial Examiner, that Respondent Local388, Carpenters, and Respondent Local 28, Iron Workers, unlawfullyinduced employees within the meaning of Section 8 (b) (4) of the Act.As found by the Trial Examiner, Stuart, an employee of the Charg-ing Party, was job steward for members of Respondent Local 388employed both by the Charging Party and by Subcontractor Ceco, andDansbury, an employee of Subcontractor Lawrence, was job stewardfor the members of Respondent Local 28 employed by Lawrence.When Local 789 began to picket the Charging Party, on the morningof May 15, Stuart and Dansbury each called his respective businessrepresentative : James, business representative of Local 388, andRipley, business representative of Local 28.Each business represent-ative told his respective steward, in substance, that he had no knowl-edge of the picketing, and that he (the business representative) wouldnot work behind a picket line 2 Stuart thereupon collected his toolsand left, telling Ceco's carpenters that he did not know what theywere going to do, but he was going home. Dansbury told the mem-1 Contrary to the majority, Member Jenkins believes that such evidence was admissibleunder the provisions of the Board's remand order which did not, on its face, limit thescope of the reopened hearing to newly discovered evidence.He has, accordingly, con-sidered such evidenceand, onthe basis thereof, agrees with the Trial Examiner that therecordmade at the reopened hearing fails to establish that Respondent Local 789,Laborers, engaged in conduct which violated Section 8(b) (4) (A) or (B) of the Act.2 Although not reflected in the Intermediate Report, Ripley admittedmaking such astatement. LOCAL UNIONNO. 789,INT'LHOD CARRIERS',ETC.573hers of Local 28 that Ripley knew nothing of the picketing and that itwas up to them to do what they wanted; Dansbury, however, did notreturn to work.On these facts, we cannot agree with the Trial Examiner that Re-spondents Local 388 and Local 28 did not induce their members, em-ployed respectively by Subcontractors Ceco and Lawrence, to respectthe picket line established by Local 789.The statement by each busi-ness representative to his respective steward, that he would not workbehind a picket line, clearly constituted inducement of the stewardsnot to work behind the picket line; 3 being directed at a steward, suchinducement can reasonably be expected to be further transmitted tothe steward's fellow employees 4Furthermore, that expectation wasrealized when the two stewards in fact induced their fellow employeesto cease work : Stuart by ceasing work and stating that he was leaving,and Dansbury by making an equivocal statement accompanied by hisown failure to return to work, thereby informing their fellow unionmembers that they were expected not to work behind the picket line.'In these circumstances, the inducement inherent in the foregoingconduct is not negated either by the fact that the employees of Cecoand Lawrence had already ceased works or, as to Local 28, by the factthat Dansbury's statement was made in response to a question by hisforeman?Nor is such inducement by Local 388 negated by the factthat Stuart was also an employee of the primary employer; for it isclear that in speaking to James he was acting, James understood hewas acting, and there is no contention that he was not acting, in hisrepresentative capacity as steward for the members of Local 388 em-ployed by both Ceco and the Charging Party. In view of his dualstatus, it was incumbent upon Stuart, in speaking to the carpentersemployed by Ceco, to make clear, if such was the case, that he wasspeaking as an individual and not in his representative capacity; 8this he failed to do. In view of all the circumstances, therefore, wefind that Respondent Local 388, Carpenters, and Respondent Local28, Iron Workers, induced their members, employees respectively ofsubcontractors Ceco and Lawrence, not to work behind the picket linebeing maintained by Local 789.The question remains whether such inducement was for an objectproscribed by Section 8(b) (4) (A) or (B) of the Act.At the time8Warehouse & Distribution Workers Union,Local688,etc. (Coca-Cola Bottling Com-pany of St. Louis),115 NLRB 1506, 1512-1513.4 Local 1016,United Brotherhood of Carpenters&Joiners, etc., et al.(Booher LumberCo., Inc.),117 NLRB 1739, 1746.5 SeeBooherLumber Co.,Inc., supra,at pp.1744-1745.5 Commission House Drivers,etc.,et al.(Euclid Foods, Incorporated d/b/a Bondi'sMother HubbardMarket),118 NLRB 130, 151-152.7SeeTruck Drivers and Helpers Local Union No.728,etc. (Genuine Parts Company),119 NLRB 399,417, enfd. 265 F. 2d 439(C.A. 5).8Local No.980, International Hod Carriers',etc., et al. (The Kroger Company),119NLRB 469, 478. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the aforementioned inducements, these Respondents were clearlyaware that a picket line had been established, but there is no evidencethat they had any information as to the purpose of that picket line.Nor does it appear that they were in any event concerned with what-ever that purpose might have been; rather, their only concern wasthat their members not work behind a picket line.Nevertheless, anatural and foreseeable consequence of their conduct, in inducing theirmembers to cease working for subcontractors Ceco and Lawrence, andone which they must therefore be deemed to have intended, was toforce Ceco and Lawrence to cease doing business with the generalcontractor, Doyle and Russell, the Charging Party herein.9However,in view of the General Counsel's disavowal of any contention that oneRespondent should be held responsible for the conduct or object ofany other Respondent, and in the absence of evidence that theseRespondents were aware, at the time of their inducements, of thespecific object of Local 789's picket line-to secure recognition, weconclude that the record fails to support the allegation of the com-plaint that an object of these Respondents' conduct was to force orrequire the Charging Party to recognize or bargain with Local 789.We find, accordingly, that by their conduct set forth hereinabove,Respondents Local 388 and Local 28 have violated Section 8 (b) (4) (A)of the Act,10 but they have not violated Section 8(b) (4) (B).THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents Local 388, Carpenters, and Local 28,Iron Workers, as set forth above, which have been found to constituteunfair labor practices, occurring in connection with the operations ofDoyle and Russell, Ceco, and Lawrence, as set forth in the Interme-diate Report, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.THE REMEDYHaving found that Respondents Local 388, Carpenters, and Local28, Iron Workers, have engaged in unfair labor practices within themeaning of Section 8 (b) (4) (A) of the Act, we shall order that theycease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act.9 Id.at 479.10While Member Fanning agrees that Stuart's statement to Ceco's carpenters,that "hedid not know what they were going to do but he was going home,"was sufficient to con-stitute inducement of such employees to do the same, he is of the opinion that Dansbury'scompletely neutral statement to members of Local 28,that "it was up to them to do whatthey wanted,"was insufficient to constitute inducement of such employees to cease work.Accordingly,Member Fanning joins in the finding that Local 388 violated Section8(b) (4) (A),but does not join in the finding that Local 28 violated Section 8(b) (4) (A). LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.575Upon the basis of the foregoing and the entire record, we herebyreject the Trial Examiner's Conclusion of Law numbered 3 in theIntermediate Report, and in its stead make the following :CONCLUSIONS OF LAW3.The Respondent Unions have not engaged in unfair labor prac-tices, as alleged in the complaint, within the meaning of Section8(b) (4) (B) of the Act.4.Respondents Local 789, Hod Carriers, and Local 147, OperatingEngineers, have not engaged in unfair labor practices, as alleged inthe complaint, within the meaning of Section 8 (b) (4) (A) of the Act.5.By inducing employees of Ceco and Lawrence, respectively, toengage in a concerted refusal to work with an object of forcing Cecoand Lawrence, respectively, to cease doing business with Doyle andRussell,Respondents Local 388, Carpenters, and Local 28, IronWorkers, have engaged in unfair labor practices, as alleged in thecomplaint, within the meaning of Section 8 (b) (4) (A) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders:A. That the Respondent, Local Union No. 388, United Brotherhoodof Carpenters and Joiners of America, AFL--CIO, its officers, repre-sentatives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of Ceco Erection Company, or any other employerexcept H. E. Doyle and Jno. W. Russell, doing business as Doyle andRussell, to engage in, a strike or a concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is to force or-requireCeco Erection Company, or any other employer or person,to cease doing business with H. E. Doyle and Jno. W. Russell, doingbusiness as Doyle and Russell.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its offices and meeting halls in Richmond, Virginia,copies of the notice attached hereto marked "Appendix A." 11 Copiesof said notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by this Respondent's authorizedrepresentative, be posted by it immediately upon receipt thereof, and"'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by this Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Furnish to the Regional Director for the Fifth Region signedcopies of the notice attached hereto marked "Appendix A" for postingby Ceco Erection Company, if it is willing, at places where it custom-arily posts notices to its employees.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps this Respond-ent has taken to comply herewith.B. That the Respondent, Local Union No. 28, International Asso-ciation of Bridge, Structural and Ornamental Iron Workers, AFL-CIO, its officers, representatives, agents, successors, and assigns, shall :1.Cease and desist from engaging in, or inducing or encouragingthe employees of Neal Lawrence, Inc., or any other employer exceptH. E. Doyle and Jno. W. Russell, doing business as Doyle and Russell,to engage in, a strike or a concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwise han-dle or work on any goods, articles, materials, or commodities, or toperform any services, where an object thereof is to force or requireNeal Lawrence, Inc., or any other employer or person, to cease doingbusiness with H. E. Doyle and Jno. W. Russell, doing business asDoyle and Russell.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its offices and meeting halls in Richmond, Virginia,copies of the notice attached hereto marked "Appendix B." 12Copiesof said notice, to be furnished by the Regional Director for the FifthRegion, shall, after being duly signed by this Respondent's authorizedrepresentative, be posted by it immediately upon receipt thereof, andbe maintained by it for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices to members arecustomarily posted.Reasonable steps shall be taken by this Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(b)Furnish to the Regional Director for the Fifth Region signedcopies of the notice attached hereto marked "Appendix B" for postingby Neal Lawrence, Inc., if it is willing, at places where it customarilyposts notices to its employees.(c)Notify the Regional Director for the Fifth Region, in writing,within 10 days from the date of this Order, what steps this Respondenthas taken to comply herewith." See footnote 11. LOCAL UNIONNO. 789,INT'LHOD CARRIERS', ETC.577IT IS HEREBY FURTHER ORDERED that except as otherwise found herein,the complaint in this proceeding be, and it hereby is, dismissed.CHAIRMAN LEEDoM took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL UNIONNo.388, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO,AND TOALL EMPLOYEES OF CECO ERECTION COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT engage in, or induce or encourage the employees ofCeco Erection Company or any other employer except H. E.Doyle and Jno. W. Russell doing business as Doyle and Russell,to engage in, a strike or a concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwisehandle or work on any goods, articles, materials, or commodities,or to perform any services, where an object thereof is. to forceor require Ceco Erection Company or any other employer orperson to cease doing business with H. E. Doyle and Jno. W.Russell doing business as Doyle and Russell.LOCAL UNION No. 388, UNITED BROTHERHOODOF CARPENTERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,,and must notbe altered, defaced, or covered by any other material..APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL UNION No. 28, INTERNATIONALASSOCIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRONWORKERS, AFL-CIO, AND TO ALL EMPLOYEES OF NEAL LAWRENCE,INC.Pursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby give notice that :WE WILL NOT engage in, or induce or encourage the employeesof Neal Lawrence, Inc., or any other employer except H. E. Doyle 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDand Jno. W. Russell doing businessas Doyle andRussell, to en-gage in, a strike or a concerted refusal in the course of their em-ployment to use, manufacture,process, transport,or otherwisehandle or work on any goods, articles,materials,or commodities,or to perform any services,where an object thereof is to forceor require Neal Lawrence,Inc., or any other employer or personto cease doing businesswith H. E. Doyle and Jno. W.Russell do-ing business as Doyle and Russell.LOCAL UNIONNo. 28,INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURALAND ORNAMENTAL IRON WORKERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed by the above-named Employer,Doyle sand Russell;said charges having been duly served upon the above-named Respondent Locals; acomplaint and notice of hearing thereon having been issued and served by theGeneral Counsel of the National Labor Relations Board;and answers having beenduly filed by the Respondent Unions, a hearing involving allegations of unfair laborpractices in violation of Section 8(b)(4)(A)and (B)of the National Labor Rela-tions Act,as amended(61 Stat.136), herein called the Act,was held in Richmond,Virginia, on July 16 and 17, 1957, before the duly designated Trial Examiner.As to unfair labor practices in substance the complaint,as amended at the hearing,alleges and the answers deny that the Respondent Unions, "and each of them," bypicketing and other conduct,on May 15, 1957, and thereafter,June 7, 1957, andthereafter,and July 1, 1957, and thereafter,engaged in and induced employees ofseveral named employers,to engage in strikes or concerted refusals to performservices for their respective employers,objects of such conduct being to force thenamed employers to cease doing business with the Charging Party, Doyle andRussell, and to force Doyle and Russell to recognize and bargain with RespondentLocal 789 as the collective-bargaining representative of laborers employed by Doyleand Russell on the so-called Seaboard project, although said Local 789 has not beencertified as the representative of such employees in accordance with provisions ofSection 9 of the Act.At the hearing all parties were represented and were afforded full opportunityto be heard,to examine and cross-examine witnesses, to introduce evidence per-tinent to the issues, to argue orally upon the record,and to file briefs and proposedfindings of fact and conclusions of law.Oral argument was waived. Briefs fromall parties have been received and carefully considered.At the opening of the hearing before the Trial Examiner all parties agreed thatevidence reduced to writing on June 3 and 4, 1957, in the United States DistrictCourt for the Eastern District of Virginia, Richmond Division, in Civil Action No.25'54, should be received in evidence in these proceedings. It was further agreedthat no other evidence would be offered at this hearing relative to events betweenMay 15 and June 4, 1957.Counsel for the Respondent Unions requested, and theTrial Examiner agreed, that objections as to the receipt of certain testimony, ap-pearing in the June 3-4 court record would be considered as renewed or reaffirmedbefore the Trial Examiner.At the conclusion of the hearing, counsel for the Respondent Unions moved fordismissal of the complaint.Ruling was reserved.Disposition of said motions ismade in the following findings, conclusions, and recommendations. LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.579After the close of the hearing a motion was received from General Counselrequesting that the transcript be corrected in certain minor respects.Service ofthemotion appears to have been made upon all other parties, and no objectionshave been received.The motion is granted, and is hereby made a part of the record.Upon the entire record in the case, and from his observation of the witnessesappearing before him,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE CHARGING PARTYDoyle and Russell,the firm name of H. E.Doyle and Jno. W.Russell,is a partner-ship engaged as a general contractor in the building and construction industry,maintaining offices at Richmond and Norfolk, Virginia.During the past year,Doyle and Russell received a gross revenue of more than$10,000,000 from con-struction contracts.During the same period,Doyle and Russell purchased andcaused to be shipped to it from outside the Commonwealth of Virginia constructionmaterials valued at more than $500,000.It is presently engaged in the constructionof a general office building for the Seaboard Airline Railroad Company,a commoncarrier engaged in interstate transportation,in Richmond,Virginia.In connectionwith the construction of said building,materials valued at more than $500,000 havebeen purchased which have been or will be shipped to the Seaboard project fromdirectly outside the Commonwealth of Virginia.Doyle and Russell is engaged in commerce within the meaning ofthe Act.In constructing the Seaboard building, Doyle and Russell has been performingportions of the work with its own employees and has subcontracted other portionsof the work to various subcontractors including Ceco Erection Company, NealLawrence,Inc., Liphart Steel Company, Inc., Moore Crane Service,Wm. H. Single-ton Co.,Inc., and Union Electric Company.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Union No.789, International Hod Carriers',Building and Common La-borers'Union of America, AFL-CIO; Local No. 147, International Union ofOperating Engineers, AFL-CIO; Local Union No. 28, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO; and Local UnionNo. 388, United Brotherhood of Carpenters and Joiners of America, AFL-CIO, arelabor organizationswithin themeaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Relevant background and major issuesIn a nutshell,all of the events and conduct claimed by General Counsel to beunfair labor practices in this case occurred in the area of strike action taken bythe Laborers'Local 789 on May 15,1957, in its attempt to gain recognition andbargaining rights from the Charging Party, Doyle and Russell, the general contractorof the Seaboard project.Except to deny their materiality to the issues raised inthe complaint,General Counsel did not challenge contentions of counsel for Local789 to the effect that:(1)Beforethese proceedings against the Laborers' Local789 were begun the Regional Director had in his possession authorization cardsshowing that Local 789 represented a majority of the laborers employed on thisjob by Doyle and Russell; (2) the same local had filed a charge with the RegionalDirector alleging that Doyle and Russell had illegally refused to bargain with it;and (3) the Regional Director had dismissed the charge filed by the Union butprocessed the charge filed by the employer.'As to the facts of the "primary"dispute, the uncontradicted testimony of Business Representative Charlie Lane isto the effect that the day before the strike began he was informed by the local'scounsel that he had received word from Edgar A. Tugman, labor relations con-sultant for Doyle and Russell and the individual signing the charge against the local,that he had "no answer"to Lane's previously made demand for recognition andnegotiation.1 At the hearing before the Trial Examiner, General Counsel stated : "I assume thosecards show that this union had a majority signed up. . . . I happen to know that an8(a) (5) charge was filed and was dismissed by the Regional Director." And before thecourt, General Counsel said : "We do not question the right of the union to seek to repre-sent the employeesof Doyle andRussell." 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn passing, although the Trial Examiner agrees with General Counsel that noissueof refusal to bargain, within the meaning of the Act, is before him, he doesconsider that the foregoing facts-indicating Local 789's orderly and legal procedureand objectbeforethe strike andbeforethese proceedings were begun-to bear some-what upon solution of the ultimate major question submitted in this case: whetheror not Local 789 violated the Act by its strike conduct and objectafterthe strikebegan.After receiving word from his counsel that Tugman would not meet for negotia-tions,Business Representative Lane had his wife, a stenographer in the Laborers'office, letter two picketsigns,the text having been prepared by Counsel Murphy.The signs, on cardboard measuring 22 by 14 inches, were lettered in duplicate, andstrung together so that they might be worn, sandwich fashion, over a picket'sshoulders.One sign bore the following legend:UnfairDoyle and RussellContractorsAre Paying LessThan Union Scalefor LaborersOn this JobThe otherdisplayed the text:UnfairDoyle and RussellContractorsRefuse to RecognizeLaborers' LocalUnion #789On this JobOn both of the signs bearing the first-quoted text all the lettering was in black except"Doyle and Russell Contractors" and "Laborers On this Job."As to the cards bear-ing the second-quoted text,on one of them the words "Unfair"and "Refuse to Recog-nize Laborers'Local Union#789" were in red while the remaining words were inblack; and on the other card the color scheme of the words was precisely reversed.Lest it appear that the color scheme of these cards is unnecessarily and too meticu-lously described, it is pointed out that while General Counsel is silent upon thematter in his brief to the Trial Examiner, General Counsel before the court, inseeking an injunction,made quite a point of the color of letters,in urging that thesigns were illegal.Without consulting with or notifying any other labor organization representingany other craft employed on the project, either by Doyle and Russell or by itssubcontractors, Lane and one other Local 789 representative started picketing thejobsite early on the morning of May 15. The project is bordered by Broad Streetand Roseneath Avenue. Lane walked one street and the other union representativewalked the other.After a short time Lane and his companion turned their picketsignsover to two laborer employees of Doyle and Russell, and they carried them.According to the testimony of Wayne Colvin, labor foreman for Doyle and Russell,all but 2 of his crew of 28 or 30 laborers declined to work that day.Laborers' pickets continued to patrol the project, with thesame signsand in thesame manner described above, from the morning of May 15 to June 4, 1957, whenthe United States district court issued a temporary injunction against the RespondentUnions here involved.Between May 15 and June 5 a number of employees in other building tradescrafts-employees of various subcontractors with whom Local 789 had no dispute-either left their jobs or declined to cross the picket line.Evidence as to specificinstances of such work stoppages by other crafts will be discussed later.Local 789 did not picket the project on June 5 or 6, but resumed on June 7, atabout 6:30 a.m., each of the two pickets carrying a sign bearing the same legend, withletters the same size and color: "Laborers' Local 789 has no contract with Doyleand Russell only."Picketing continued until about 9 o'clock the same morning,at which time the Local's counsel "went up to the job due to remarks (which) hadbeen made to the pickets and took them off due to the fact of violence,"according tothe testimony of Lane, elicited by General Counsel.On June 5,before the brief resumption of picketing on June 7,Business Repre-sentative Lane signed the document quoted below,and according to his unrefutedtestimony posted it"on the bulletin board in the Laborers'local union hall."He LOCAL UNIONNO. 789, INT'L HOD CARRIERS',ETC.581also said that it was "given out to the members of Laborers' Local Union 789 asthey came into the office and to the Laborers who had been and were working withDoyle and Russell and the subcontractors of Doyle and Russell."The documentreads:TO ALL MEMBERS OF LABORERS' LOCAL NO. 789, CARPENTERS'LOCAL NO. 388, IRON WORKERS LOCAL NO. 28, OPERATING ENGI-NEERS LOCAL NO. 147, (EXCEPT THOSE EMPLOYED BY DOYLE &RUSSELL, DIRECTLY) EMPLOYED ON THE SEABOARD AIRLINERAILROAD GENERAL OFFICE BUILDING CONSTRUCTION PROJECTAT 3400 WEST BROAD STREET, RICHMOND, VIRGINIA:(1)You are hereby notified that by the terms of a temporary injunctionissued by the United States District Court for the Eastern District of Virginia;on June 4, 1957, you are required, and we instruct you to stop "present picket-ing or picketing of a similar type" to that employed by Laborers Local 789prior to the issuance of that injunction, on the Seaboard office building project.(2)You are notified that by the terms of thatinjunctionyou must not andwe instruct you not to strike Ceco Erection Company, Neal Lawrence, Inc.,Liphart Steel Company, Inc., Moore Crane Service, Wm. H. Singleton, Inc.,Union Electric Company, or any other subcontractor on the Seaboard officebuilding project.(3)You are notified and instructed not to order, instruct, direct or appealto employees of Ceco, Lawrence, Liphart, Moore, Singleton or Union Electric.(4)You are notified and instructed not to by any means, including picketing,orders,instructions,directions, requests, appeals, or by any like or relatedacts or conduct, or by permitting any such to remain in existence or effect,to engage in, or induceor encourage the employees of Ceco, Lawrence, Liphart,Moore, Singleton, Union Electric, or of any other employer to engage in astrike or concertedrefusal inthe course of their employment to use, manufac-ture,process, transport, or otherwise handle or work on any goods, articles,materialsor commodities or to perform any services, where an object thereof is:(a) to force Ceco, Lawrence, Liphart, Moore, Singleton, Union Electric orany other employer orperson tocease doing business with Doyle and Russell; or(b) to force or require Doyle and Russell to recognize or bargain withLaborers' Local 789, or any other labor organization, as the collective bargain-ing representative of any of Doyle and Russell's employees, unless and untilLaborers' Local No. 789 or such other labor organization has been certified asthe representativeof suchemployeesin accordancewith the National LaborRelationsAct, Section 9.Also according to Lane's undisputed testimony, sometime during June and beforeJuly 1 the following document, signed by himself as business representative of Local789, was mailed "to the membership, to other locals, all other locals, building trades,to the Honorable Judge, to Doyle and Russell, and all subcontractors of Doyle andRussell."DEAR MRS:On May 4, 1957, after an organizational campaign at the Seaboard AirlineRailroad General OfficeBuildingProject, Local 789, International Hod Car-riers',Building andCommon Laborers' Union of America, AFL-CIO,notifiedDoyle and Russell,generalcontractors on that job, that it represented amajority of the laborers employed by them at that project.The union askedthat it be recognized as the bargaining representative for the laborers and thata contract be negotiated with Doyle and Russell providing, among other things,union wagescales and working conditions on that job.On May 8, 1957, one meeting was held and no progress was made towardrecognition.No further meetings were held and it seemed apparent that nonewas likely.On May 15, 1957, Local 789 placed pickets on the Seaboardjob, stating that Doyle and Russell were unfair in that they had refused tobargain, recognize Local 789, or pay the prevailing union wage scale.Amajority of the laborers and of other craftsmen employed on that job walkedoff the project.Doyle and Russell filed chargesaccusingLocal 789, Carpenters Local 388,IronWorkers Local 28, and Operating Engineers Local 147, of participatingin a secondary boycott on the project.At a hearing before Hon. SterlingHutcheson, Judge, in the United States District Court for the Eastern District ofVirginia, the Court held that there was reasonable cause to believe that suchsecondary activity was occurring in violation of Section 8(b)(4)(A)and (B)5 3 518 2 8-6 0-vol. 125-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, and a temporary injunction was issuedpending final determination of the case by the National Labor Relations Board.By the terms of that injunction the four local unions,Laborers Local 789,Carpenters Local 388, Iron Workers Local 28, and Operating Engineers Local147 are restrained from urging,encouraging,inducing,or in any way, partici-pating in any secondary activity against employers other than Doyle andRussell at the Seaboard project.Specifically,the locals were enjoined fromengaging in such activity against Ceco Erecting Company, Neal Lawrence, Inc.,Liphart Steel Company, Inc., Moore Crane Service,Wm. H. Singleton Co., Inc.,and Union Electric Company.It is the affirmative purpose of Local 789 to comply with the order of theCourt in every particular,both in the spirit and the letter.This dispute involvesDoyle and Russell and Laborers Local 789 only,and we have not and do notask support of employees of any employer except Doyle and Russell.Theinjunction is designed to protect the neutral or secondary employer and has noapplication as between Doyle and Russell and Laborers Local 789.Thestatutory right to conduct a primary strike and the attendant lawful incidentshas not been impaired by that injunction.We ask simply that Doyle and Russell recognize Laborers Local 789 asbargaining representative for laborers employed by them on the Seaboardproject.We repeat,this dispute is between Doyle and Russell and Laborers Local 789.It involves no other employer nor the employees of any employer other thanDoyle and Russell.Any picketing on that project is directedtoward Doyleand Russell,and we ask that it be so considered.On July 1 Local 789 began picketing again.Picketing has continued up to thedate of the hearing before the Trial Examiner,the pickets carrying signs with thesingle legend:Laborers'Local 789 on strike against Doyle and Russell only. (See ourpamphlet.)Text of the pamphlet follows.According to the undisputed testimony of Lane eachpicket had with him a supply of these pamphlets for distribution to anyonewalking by.LABORERS LOCAL 789 IS ON STRIKE AGAINST DOYLE ANDRUSSELL-ONLYLaborers'Local 789 is engaged in a primary labor dispute with DOYLEAND RUSSELL ONLY.It has NO dispute with any other employer on thisproject.We are not appealing to any employee of any employer other thanDOYLE AND RUSSELL for assistance and we take this means to requestthat this picketing be so regarded.In order that everyone may understandthat this dispute is with DOYLE AND RUSSELL ONLY,the following recita-tion of events is presented:When this project was commenced,Laborers'Local 789 initiated a campaignto organize all the laborers employed by DOYLE AND RUSSELL at theSeaboard project.After four months of organizational activity it notifiedDOYLE AND RUSSELL on May 4, 1957, that it represented the majority ofitslaborers employed there and demanded recognition as their collectivebargaining representative and requested a meeting with Doyle and Russell.A labor relations consultant,Mr. Tugman,having been retained by DOYLEAND RUSSELL,met with representatives of Laborers'Local 789.Local 789demanded recognition,a signed contract,union wages and working conditions.The union scale starts at a minimum of $1.40 per hour.At that time manyofDOYLE AND RUSSELL'S laborers were drawing only $1.20 per hourfor whatever task they might have been called upon to perform.Mr. Tugman gave no reply to the union's demands and on May 15, 1957,Local 789, feeling that the company was stalling, struck DOYLE ANDRUSSELL.Thereafter the company filed charges with the National LaborRelations Board, and on June 3, 1957,a show cause order came to be heardbefore the Honorable Judge Sterling Hutcheson in the United States DistrictCourt at Richmond. Judge Hutcheson found reasonable cause to believethat the picketing violated Sections 8(b)(4)(A)and (B)of the NationalLabor Relations Act and enjoined the "present picketing"and picketing of a"similar type"pending ultimate disposition of the case by the Board and orderedLocal 789 to notify all its members except employees of DOYLE AND LOCAL UNIONNO. 789,INT'L HODCARRIERS', ETC.583RUSSELL of the effect of (the) order. The order did not enjoin peaceful,primary, picketing not in violation of Section 8(b) (4) of the Act.Thereafter Local 789 took positive steps to carry out the spirit as well asthe letter of the Court's order.We notified all our members, representativesof other unions, and all the contractors at the project in detail in writing thatthis dispute is limited to DOYLE AND RUSSELL ONLY and that we areappealing only to the employees of DOYLE AND RUSSELL for assistance.We affirmatively state that we have no object of inducing or encouraging theemployees of any other employer on this project to assist us in any way, directlyor indirectly.Please note that the picketsignsindicate clearly that Laborers' Local 789is on strike against DOYLE AND RUSSELL ONLY, and has no dispute withany other employer on this project and is not requesting assistance of theemployees of any other employer.Upon resumption of the picketing on July 1, and despite the new signs and thedistribution of the above-quoted pamphlet, some members of the several craftsdeclined to work for certain subcontractors on the project.Local 789 has not been certified by the Board as the collective-bargaining agentfor the laborers of Doyle and Russell.The foregoing findings as to relevant events form but a general outline of thesetting within which arise the issues of the complaint and the answers.The major issue, of course, involves Local 789, since without its strike and picket-ing there is no reason to believe, so far as the record shows, that employees in othercraftsworking for subcontractors would have ceased working.And the nub ofGeneral Counsel's claim against Local 789 is that it violated the Act by failing toword and letter the picket signs of May 15 with sufficient clarity.Issues involving Respondents Locals 147, 28, and 388 are of a common pattern,although with differing details. It is General Counsel's contention that responsibleagents of each local caused members, employees of subcontractors, to honor thepicket line of Local 789.B. Issues and evidence as to the respective localsSince General Counsel, at the opening of the hearing before the Trial Examiner,clarified language of the complaint by stating: ". . . we do not allege a conspiracynor do we allege a joint venture;.(the Respondent Unions) are individuallyand separately liable," the issues as to each of the Respondents will be consideredseparately in this report.1.Local 388, CarpentersThe substance of General Counsel's case against Local 388 is limitedto a singleremark made by a single individual on the morning of May 15, shortly after Local789's two pickets appeared. In the language of his brief, it is General Counsel'sclaim that the individual was the agent of Local 388, and that his "statement" tocertain carpenters, employees of Ceco, and his act of walking off the job himself,"constituted a request to the employees to honor the picket line" of Local 789.The individual is Norman R. Stuart, who on May 15 was a journeyman carpenterin the employ of Doyle andRussell.Stuart was the job steward for members ofLocal 388 employed by Doyle and Russell and, the credible evidence shows, wasacting assteward for members of the same local employed by the SubcontractorCeco. It has long been held by the Board and the courts that a union steward,acting within the scope of his authority,isanagent of the Union. It is thereforefound that Stuart, on the morning of May 15, was a responsible agent of Local 388.The circumstances and the remark are as follows. Shortly after work began atthe project on the morning of May 15 Stuart went to a telephone in Doyle andRussell'soffice on the project and calledBusinessRepresentative Junius H. James ofLocal 388. Stuart told James of the presence of Local 789's pickets and, accordingto his own testimony, asked James "what the score was." James replied, accordingto his testimony, that he "had absolutely no knowledge of the picket," that he "hadno authority to advise him what he might elect to do as a free American," andadded, according to the testimony of Stuart, "I can't tell you either way, whether togo or not, or to stay.You must use your own judgment. But, if I were workingon a job with a picket on it, I would make myself scarce."After this conversation with James, Stuart went for his tools and remarked toone or two carpenters employed by Ceco, who had already left the job but not the 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDjobsite, "I don't know what you fellows are going to do, but I am going home." 2No carpenters worked at the project from the morning of May 15 until the court'sinjunction was issued.Before turning to events afterissuanceof the injunction, it may be well to disposeof the May 15 issue. Although in his brief General Counsel cites both the conversa-tion between James and Stuart and Stuart and the carpenters of Ceco, he makes nospecific contention that James' comment to Stuart was illegal inducement, but claimsonly that Stuart's remark to the carpenters, coupled with his act of walking off,"constituted a request to the employees to honor the picket line."As to theJames-Stuart conversation, General Counsel says only, "There is a marked similaritybetween this language and that in theRichfieldcase."If agreement with his opinionis allthat is sought, it is readily conceded by the Trial Examiner.There is indeeda similarity of language in James' comment, "I told him I had no authority to advisehim regarding what he might elect to do as a free American," and thelanguagequoted by General Counsel as having been used by pickets in theRichfieldcase,3"You are 21 years of age.Use your own judgment," which the Board found "causedconsiderable disruption to Richfield's business" and was therefore illegal.But allsimilarity ends with the factor of language. In theRichfieldcase, as the Boardfound, the evasive remarks were made bypickets actively conducting a picket line,in response to third parties seeking to cross the line. In this case the remark wasmade by oneagentof Local 388 to another, in a private conversation, was plainlyprivileged by Section 8(c) of the Act, and by no stretch of the Trial Examiner'simagination can be considered to have been an illegal"inducement"by James tocause Stuart to commit an illegal act.And Stuart,itmust be remembered, whohad initiated the conversation,wasnotan employee of Ceco, a secondary employer,but of Doyle and Russell, the general contractor.Even if it could be reasonablyheld that James induced Stuart to quit work, by failing toinstructhim to work,there would be no basis in this incident for finding that Local 388 must be heldaccountable for inducing an employee of Ceco to stop work.As for Stuart's passing remark to one or two employees of Ceco, the TrialExaminer is unable to draw the necessary inference, from the nature of the evidencein the record, that Stuart's statement and action were either designed to or had theeffect of inducing these carpenters to continue in the course of conduct-stoppingwork for Ceco-which they had already begun. Stuart had no authority overCeco's carpenters, he was not even working for Ceco, and he had no personal orunion official interest in the purpose of Local 789's picket line.There is noevidence to support an inference that,as one agent of Local 38.8, he was transmittingadvice to these employees from another agent of Local 388. It was a single remark,not a course of conduct.To the Trial Examiner his remark "I don't know whatyou boys are going to do, but I am going home" was no more than a reasonableand privileged statement of fact made by an employee of one employer to employeesof another employer, as he was passing by.In short, the Trial Examiner concludes and finds the evidence insufficient tosustain a conclusion that the Respondent Local 388, between May 15 and June 4,engaged in illegal conduct as alleged in the complaint.As to events involving Local 388 after issuance of the injunction there is not aword in the record indicating any "inducement" by its agents to cause any employee,of any employer, to quit work.And the testimony of Emory A. Moore, the Charging Party's superintendent on theproject, establishes that except for the 21/2 hours on June 7, when the picket linewas briefly resumed as described above, Ceco has had its full complement ofcarpenters.Furthermore,on June 6, immediately after the injunction order,Local 388 hadprepared, had posted at its office, and had sent to Ceco's office a handwritten noticetomembers announcing that the Union was under injunction and members mustremain on the job.The following day similar posting and distribution to all memberswas made of the following document:TO MEMBERS OF LOCAL NO. 388, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO:On June 4, 1957, the United States District Court for the Eastern Districtof Virginia entered an injunction which restrained and enjoined Local 388, its2 In his brief General Counsel concedes:"While Ceco'scarpenters had come off thebuilding,they were gathered on the jobsite and had not gone home."3International Brotherhood of Boilermakers,Iron Ship Builders and Helpers of America,Subordinate Lodge No.92,etc.(Richfield Oil Corporation),95 NLRB 1191, 1193. LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.585officers, agents,representatives,servants,employees and all members, labororganizations and persons acting in concert or participating with them from:,(a)Their present picketing at the Seaboard Office Building project;(b) Striking Ceco Erection Company or any other sub-contractor on theSeaboard OfficeBuildingproject; or(c)Ordering, instructing, directing or appealing to employees of CecoErection Company, or any other sub-contractor on the Seaboard OfficeBuilding project, to refuse to work or to perform services on said project.The authorized officers of Local 388 instruct its members and any membersof United Brotherhood of Carpenters and Joiners of America working on thisproject, or who desire to work on the said project, to work for Ceco ErectionCompany, or any other sub-contractors on the said project.You will render Local 388 a distinct service if, you will continue to workfor Ceco Erection Company on the Seaboard Office Building project, or if youdesire,to goto work for the aforesaid sub-contractor or for any other sub-con-tractors on the above mentioned project.We assure you that you will notbe criticized or deciplined (sic) by Local 388 if you continue to work for orif you go to work for the aforesaid sub-contractor, or for any other sub-con-tractor on the above mentioned project.We further respectfully request that you not request any person, whetherit be our members or members of some other Local,to cease doing doing busi-ness with Doyle and Russell.L. L. RUSrAD,Business Representative.In summary, the Trial Examiner finds no evidence in the record to supportthe allegations of the complaint as to violations of the Act by Local 388 on June 7and thereafter, and on July 1 and thereafter.2.Local 28, Iron WorkersEarly on the morning of May 15 some 11 or 12 rodmen, apparently membersof Local 28, began work as usual for Subcontractor Neal Lawrence, under thesupervision of Foreman J. J. Huffman, Jr., himself a member of the Iron Workers.Huffman, a witness called by General Counsel, said his men worked about an hourand then walked off the job, he following them. The record is without any evidence,whatsoever, as to why the rodmen quit work.They and the foreman stood aroundon the site a few minutes.As they stood there Steward Dansbury for the rodmen'screw came out of the construction office where Dansbury, so Huffman said he under-stood, had made a telephone call to Business Agent Ripley of Local 28.ForemanHuffman asked Dansbury, in the presence of the other rodmen, "what they wasgoing to do."Dansbury replied that Ripley knew nothing of the picket line whenhe called, and then said to the group that "it was up to them, whatever they wantedto do," according to testimony of Huffman, elicited by General Counsel.GeneralCounsel himself also established, through Huffman, that the rodmenhad alreadyquit work of their own volitionbefore hearing Dansbury make the above-quotedremark.Q. But Mr. Huffman, did they withhold their decision until Mr. Dansburyreappeared after the telephone conversation?A. Oh, no.We was on the ground and they left the building before then.In his brief, General Counsel concedes "It is true that the rodmen were not workingwhen spoken to by Dansbury." He continues, "However, they had just come off thebuilding, and were gathered in a group on the construction site," and adds, paren-thetically "(Presumably awaiting instructions)." In the absence of any evidence onthe point, the Trial Examiner believes it is not incumbent upon him to speculate orto "presume"the state of mind of individuals who were not witnesses.But evenif it were to be assumed that they were "awaiting instructions," they plainly receivedno instruction not to work from their steward. So far as the record shows, theonly request they received was from Huffman who asked them, he testified, to goto work .4* In his brief General Counsel apparently abandoned any contention as to certain othertestimony elicited during the court proceedings.At those proceedings General Counselhad first established,through Superintendent Moore of Doyle and Russell,that he heardForeman Huffmancall someone whom the foreman said was Ripley, and that after theconversation Huffman told him that Ripley had said to "knock the men off the Job."When counsel for Local 28 objected to such hearsay,General Counsel agreed to "connect 586DECISIONSOF NATIONALLABOR RELATIONS BOARDThe iron workers' crew of Neal Lawrence,including Foreman Huffman, remainedoff the job from that morning until the issuance of the injunction.Except for thesingle quoted remark of Steward Dansbury,however,there is no evidence to supportan inference that they remained away because of inducement byanyagent ofLocal 28 or any other local here involved.As to that remark by Danbury, both the circumstances of its utterance and thewords themselves provide an unstable foundation for a finding of violation of theAct.Indeed it was not a remark in theusual senseof the word, but a reply to aquestion asked by a foreman, a representative of Neal Lawrence and not an em-ployee within the definition of the Act.Here, also, General Counsel cites theRichfieldcase, but here again the situations are dissimilar.The question was putby a foreman, not by a third person seeking to cross a picket line, and the reply wasgiven not by a picket but by an employee who was taking no active part in thedispute.General Counsel's claim that it was an "artfully phrased" request to"honor the picket line," it seems to the Trial Examiner, credits an iron workerwith the capabilities in circumlocution of a State Department diplomat, or with theimagination of a Left Bank impressionist.The Trial Examiner, who aspires onlyto some degree of realism,and before whom Dansbury did not appear,declines toread into his simple words, "it was up to them, whatever they wanted to do" anymore or any other meaning than the syllables themselves convey. In short, it isconcluded and found that Dansbury's remark did not constitute illegal inducement.Concerning events after the injunction.As noted heretofore, Local 789's picketsappeared briefly on the job on June 7.The rodmen of Neal Lawrence did not workthat day.On July 1, picketing resumed again and continued until the day of thehearing.Only one rodman showed up on July 1. After July 1 the rodmen, ormost of them, returned to the job.No evidence was adduced by General Counseltending to show that any responsible agent of Local 28 made any effort to induce itsmembers not to work on June 7 or July 1.The credible evidence is to the precise contrary. Immediately after the issuanceof the court injunction,BusinessRepresentativeRipley signed,posted,and dis-tributed to every member on the job a document similar in all essential respects tothat posted by the Carpenters,and quoted in full in the preceding section.In summary, the Trial Examiner concludes and finds that the preponderance ofcredible evidence is insufficient to support the unfair labor practice allegations of thecomplaint involving the Respondent Local 28.3.Local 147, OperatingEngineersThe record made before the court reveals only a single incident relevant toGeneral Counsel's allegation that Local 147 violated the Act.And since GeneralCounsel'switnesses gave flatly contradictory testimony about that incident theTrial Examiner finds himself in a mental position not unlike that of the court, when,as noted in footnote 4 above, and following a similar presentation of contradictorytestimony by General Counsel, it remarked, "It is somewhat difficult ,to get justwhat the facts are."Whatever the exact nature of the incident, it occurred early the morning of May15.Crane Operator Curtis Rideout and his one helper, an oiler, reported for workas usual for Subcontractor Moore Crane Service.These two were, so far as therecord shows, the only two employees under jurisdiction of Local 147 on the entireproject.Apparently after observing the appearance of the two pickets, placed by theLaborers, Rideout went to the project office of Doyle and Russell, and called hisbusiness agent,William Boyd.Aftermaking the telephone call, according toGeneral Counsel'switnesses SuperintendentMoore and Tugman of Doyle andRussell, Rideout told Moore that Boyd had told him not to work.Upon Moore'stestifying to this effect, counsel for Local 147 objected on the ground of hearsay.There followed this colloquy:The COURT:Is notthat hearsay, Mr. Foley?Mr. FOLEY: Your Honor, that is also subject to being connected up.The CouRT: Very well. Upon that assurance, you may proceed.Mr. FOLEY: Yes, sir. I have Mr. Rideout under subpoena.itup."The ultimate "connection" was of a somewhat unusual nature.Both Fruffmanand Ripley, also witnesses for General Counsel, flatly denied having had any conversationthat morning, and Huffman as pointedly denied having told Moore that he had.As thecourt remarked, after this development of the testimony, "It is rather difficult to get justwhat the facts are." LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.587Counsel's final remark about having Rideout under subpena plainly implies that heplanned to "connect up" the hearsay testimony of Moore through Rideout.The"connection," as the record establishes, turned out to be a flat contradiction of bothMoore's and Tugman's testimony by Rideout, also General Counsel's witness.Now connection by contradiction, it seems to the Trial Examiner, defies not onlythe accepted rule of reason but also all rules of evidence.Yet General Counsel in his brief urges, in effect, that the Trial Examiner acceptand believe Moore's testimony and find that Boyd told Rideout not to work, sincehe argues:"Consequently, Rideout and his oiler did not work."This the TrialExaminer is unable to do, and he is constrained from so doing by Board precedent.InInternationalWoodworkers of America, Local 7-140, et al. (Firchau Bros. Log-ging Company),115 NLRB 711, at 713, the Board passed upon a similar problem,also in an 8(b) (4) (A) case. There supervisors testified that certain employees hadtold them they would not handle logs in part because of "instructions of the Union.""Although this testimony by Long-Bell's supervisors was perhaps admissible inevidence because not objected to, the Board commented, "it is too vague and insub-stantial to support a finding that the Union instructed the employees of Long-Bellnot to handle the Firchau logs under circumstances which would constitute unlawfulinducement and encouragement." In that case, also, as the Board points out, GeneralCounsel had no attempt to follow up the hearsay by questioning the employees orunion officials on the point. In the case before the Trial Examiner not only wastimely objection to Moore's testimony made by counsel for the Respondent, but thejudge allowed it only upon condition that it be followed up, and the "follow up"resulted in contradiction.In short, the Trial Examiner can place no reliance upon the testimony of eitherMoore or Tugman as to this incident. The testimony of Rideout and Boyd, to theeffect that the latter told the former, when he made the call, to "stay there and work"is fully credible, and is supported by circumstances immediately following the con-versation which are not rebutted by General Counsel.The testimony of Rideout isunrefuted that both he and his helper stayed on the job until 10 o'clock that morn-ing but had no work since no concrete was being delivered, and that he not onlyreported for work the next 3 days but was paid for those days.It is clear that General Counsel's case against Local 147 fails for lack of anycredible evidence to support his allegations.Since it is undisputed that Local 147had only two of its members on the project, and that both worked throughout Juneand July, the allegations as to June 7 and July 1 and thereafter cannot be sustained.4.Local 789, LaborersThe circumstances of the primary strike of the Laborers has been described insection III, A, above.Few details need be added here.In his brief General Counsel makes it clear that he relies, as supporting his claimthat Local 789 illegally induced employees of secondary employers to quit work,not only upon the picket signs, which have been heretofore quoted and described,but also upon "conduct on the picket line or elsewhere."As to this "interdicted conduct," to borrow his expression, he cites only that ofLane, on the morning of May 15, when he stood across the street from the projectafter turning the picket signs over to striking employees.And the "conduct" con-sisted, as quoted from the brief and accepted as a finding of fact, of "Wheneveranybody asked a question concerning the picketing, Lane pointed to the picket sign.He made no explanation of the picketing."That "he was under a duty to do so," as General Counsel adds, is a conclusionthat the Trial Examiner cannot adopt, particularly under circumstances revealed inthis record.Certainly the act itself places no such obligation upon a union businessagent, whether he actually was carrying a picket sign or, as here, merely standingacross the street.There can be no doubt, as General Counsel says, that "At thevery least he could have volunteered to inform the striking employees of neutralemployers that the picket line was aimed at Doyle and Russell only and that theUnion had no dispute with their employers."He "could have" and might havevolunteered such information.But to have done so might well have exposed himto the possibility of being misquoted.That such a possibility existed in this casehas been amply demonstrated in the record, by the testimony of SuperintendentMoore and Labor Relations Consultant Tugman, and referred to above, in theirmisquotation of Foreman Huffman and Operating Engineer Rideout.Standing mute, of course, as Lane did, comes within the broad definition of con-duct.And under some circumstances such conduct may "induce" another to act.Astreet beggar may thus cause a sympathetic passerby to drop a coin in his hat. But 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the opinion of the Trial Examiner, Lane's only "inducement," if any, under thecircumstances, was to cause the questioner to read the picket sign, no more and noless.And unless the picketsignwas violative of the Act, it follows that his point-ing to it cannot be held to be "interdicted conduct."As to the sign itself.General Counsel claims only that the two signs carriedfrom May 15 to the date of the injunction were improper, and consideration will belimited to them.Specificallly, General Counsel says: "The Word `Unfair' was larger than the otherwords on the signs, and would indicate that the entire project was declared `unfair'rather than just Doyle and Russell." In the opinion of the Trial Examiner reasondoes not permit the adoption of this conclusion. It is true that the lettering of "Un-fair" is somewhat larger than other words. It was done, as noted above, by an un-skilled stenographer.The letters, in typographical terms, are in upper and lowercase, and are of uneven measurment. For example, the "U" in "Unfair" on one signis about 31/4 inches deep, while the "D" in "Doyle and Russell" is about 21/z inchesdeep.On the companion sign the "U" is about the same in depth but the "D" is23/4 inches deep.This slight difference in measurement may be more reasonablyascribed to spacing requirements than to a subtle effort to defraud the readingpublic-since "Unfair" is a 6-letter word, while "Doyle and Russell" has 15 lettersand 2 spaces."The signs did not clearly say Doyle and Russell was unfair," urges GeneralCounsel.The Trial Examiner is unable to conceive how the fact could be any moreclearly stated than by the simple wording of the sign:UnfairDoyle and RussellContractorsIfGeneral Counsel would have the Trial Examiner construe "Doyle and Russell-Contractors" as intending to convey the meaning "Doyle and Russell Subcontrac-tors"-a point which he does not urge but may be implied by the fact that in thebrief a lower case "c" is used in "contractors" although on the signs themselves the"C" is upper case-then the Trial Examiner notes that apparently "Doyle and Rus-sell-Contractors" is the commonly used term identifying the Charging Party.Forwhen Superintendent Moore was asked by General Counsel by whom he was em-ployed he replied: "Doyle and Russell, contractors."The Trial Examiner is of the opinion thatunlessthe wording of any sign is sopatently ambiguous that it invites varying interpretations, its text cannot be heldto convey more than the simple and usually accepted meaning of the words.Neither of the two signs strikes the Trial Examiner as being ambiguous, in anydegree.Themessage:"Unfair-Doyle and Russell-Contractors-Refuse toRecognize-Laborers Local-Union #789-On this Job" contains one conclusionand one statement of fact: the Union's conclusion that the Charging Party is unfair,and a statement of fact not disputed in this record that the Charging Party hasrefused to recognize Laborers' Local 789 on that job.The other text: "Unfair-Doyle and Russell-Contractors-Are Paying Less-Than Union Scale-to Labor-ers-On This Job" offers the same conclusion in the word "Unfair," and merelystates what may or may not have been a fact, but clearly was a claim of fact.Toemployees of subcontractors on this project, whose failure to work gave rise to thisproceeding, the text of neither picketsign,it seems to the Trial Examiner, couldhave appeared ambiguous, or as a direct or indirect appeal to them not to work.The employees of other employers well knew that they were not employees ofDoyle and Russell.Members of other crafts knew that they were not Laborers.No other employer except Doyle and Russell was named. If, upon reading thesigns, amember of another craft and employed by another employer, decided notto cross the line, the Trial Examiner believes that he acted within his legal privilege.So far as he is aware, neither the Board nor the courts have found to the contrary.And certainly it may not be persuasively argued that because an employee of asecondary employer honored a picket line of a primary dispute that the picketsignmust be held,per se,to be violative of the Act.Such an interpretation of the Act would proscribe all picketing, under anycircumstances, and particularly in the construction industry.In summary, the Trial Examiner finds nothing in the picketsigns,nor in theconduct ofBusinessRepresentative Lane, which constituted inducement violative ofthe Act.It is therefore concluded and found that allegations of the complaint with respectto unfair labor practices by Respondent Local 789 are not sustained by the pre-ponderance of evidence in the record.Itwill be recommended that the complaint be dismissed in its entirety. LOCAL UNION NO. 789, INT'L HOD CARRIERS', ETC.589Upon the basis of the foregoing findings of fact and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Local Union No. 789,InternationalHod Carriers',Building and CommonLaborers' Union of America, AFL-CIO; Local No. 147, International Union ofOperating Engineers,AFL-CIO;Local Union No. 28, International Association ofBridge, Structural and Ornamental Iron Workers, AFL-CIO; and Local Union No.388,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, arelabor organizations within the meaning of Section 2(5) of the Act.2.The operations of the Charging Party occur in commerce within the meaningof the Act.3.The Respondent Unions have not engaged in unfair labor practices as allegedin the complaint within the meaning of Section8(b)(4)(A)and (B)of the Act.[Recommendations omitted from publication.]SUPPLEMENTAL INTERMEDIATE REPORTFollowing the issuance of the Intermediate Report on August 26, 1957, in theabove-entitled case, the Charging Party filed with the Board on October 7, 1957, amotion to reopen hearing for the purpose of admitting additional evidence.On thesame date General Counsel filed with the Board his memorandum in opposition tomotion.On September 19, 1958, the Board overruled General Counsel,granted thesaid motion to reopen, and remanded the case to the duly designated Triai Examiner,specifically ordering that "a further hearing be held . . . to permit the ChargingParty and the other parties hereto to introduce evidence, within the purview of thecomplaint herein,relating and limited,to the alleged strike and picketing by Re-spondent Local 789, as alleged in the Motion. . .Pursuant to said order of the Board a supplemental hearing was held in Richmond,Virginia,on February 5, 1959.At this hearing two witnesses were called on behalfof the Charging Party. In lieu of calling other witnesses, all parties stipulated thatthere be received in evidence before the Trial Examiner the testimony in the"transcript of testimony given on July 31, 1957, in Civil Action No. 2554," on ashow cause order, before Hon. Sterling Hutcheson,United States District Judge, intheUnited States District Court for the Eastern District of Virginia, RichmondDivision.In joining such stipulation,however, counsel for Respondent Local 789specifically declined to waive his objection to the receipt in evidence of such testi-mony on the general ground that"none of the evidence submitted here met[meets]any of the rules for granting a new trail on the basis of newly discovered evidence,"and that "much of the evidence adduced before Judge Hutcheson is neither relevantnor material to the issues herein on the ground that it goes beyond the motion filedby the Charging Party with the Board, and beyond the scope of the Board's Order."Said objection was overruled,thematerial was received in evidence.At the con-clusion of the hearing the same Respondent moved that oral testimony of the twowitnesses heard that day be stricken.Ruling was then reserved.Said motion isdisposed of by the following findings,conclusions,and recommendations.Briefs have been received from the Charging Party and from Respondent Local789.In his brief,counsel for the Charging Party "centers attention"upon the follow-ing three claimed events, which he urges as violative of the Act: 1(1)On July 1, 1957, and thereafter Local 789 engaged in a strike againstWilliam H. Singleton Company, Inc., a neutral secondary employer;(2)On July 6, 1957, and thereafter Local 789 picketed the Seaboard projectat a time when no employees of Doyle and Russell were working thereon andemployees of neutral secondary employees were working on the project; and(3)On July 9, 1957, Local 789 changed its hours of picketing with the viewof directing such picketing at neutral secondary employers.1 Before setting out his three claimed issues, counsel states: "It is not intended thatthis memorandum be exhaustive of all questions, legal or otherwise, and factual mattersin issue, andthe failure to cover any question or factual situation is not to be con-sidered asa waiver by the Charging Party. The Trial Examiner will limit his considera-tion herein to the above-cited three events. 590DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the supplemental hearing and in their brief, counsel for Respondent Local 789urge, in summary, the following positions:(1)That none of the evidence submitted at this hearing was admissible under thespecific provisions of the Board's order of September 19, 1958.(2)Even if assumed admissible such evidence is insufficient to support a con-clusion of violations of the Act as alleged in the complaint.A. Nature of evidence adducedIt appears that at least a summary of evidence placed in the supplemental record,bearing upon the three issues above-described and urged by the Charging Party, ishere necessary, and must be preliminary to a determination of either point raised bythe Respondent: (1) that it goes beyond the limitations specified in the Board'sorder, and (2) that it does not sustain the complaint's allegations of unfair laborpractices.Incident of July 1, 1957:As above noted, the Charging Party claims that on thisdate Respondent Local 789 engaged in a strike against Singleton, a neutral sec-ondary employer. It is further claimed that three of Singleton's employees, Cox,Vaughn, and Smith, all joined Local 789's picket line on July 1.Without at this point appraising the merit of such evidence as support for theCharging Party's claim of violation, the court transcript reveals testimony relevantto these three individuals from Superintendent E. A. Moore of Doyle and Russell;L. C. Beasley, Subcontractor Singleton's representative on the job; and C. B. Pal-more, Jr., Singleton's plumbing foreman who was in charge of hiring that sub-contractor's laborers.Business Representative Lane, of Local 789, also testified asto at least one of the three individuals whom the Charging Party claims went onstrike on July 1 and picketed.The substance of Beasley's testimony on direct is to the effect that Singleton'srecords do not show that any one of the three laborers in question "worked for us"afterJune 28.On cross-examination he admitted that he had no "first hand" knowl-edge-since he was not then in Richmond-as to whether or not any one of thesame three actually reported for work on July 1.He further admitted that theselaborers were "working under supervision of the plumbers," and that if the "plumb-ers and steamfitters did not work," there "would have been no supervision forthe laborers," and Singleton would not "have any use for their services."The substance of Foreman Palmore's testimony is to the effect that these laborers,who had been "digging ditches" for him the week before July 1, actuallydid"appearthere" at the jobsite on the morning of July 1, but that theydid not workbecause"they had no one to look after them"; and couldnothave "worked by themselveswith the plumbers and steamfitters off of the job."Also according to Palmore,except for a short time on July 8, none of Singleton's plumbers and pipefittersworked on this job,from July 1 to July 17 or 18.And the substance of Superintendent Moore's testimony is simply to the effectthat he saw Cox, Vaughn, and Smith at sometime during the day of July 1, and onunspecified dates thereafter, walking on the picket line.Before turning to Business Agent Lane's testimony on the point, it may be wellto restate the fact, found in the original Intermediate Report, that Local 789 firstresumed picketing Doyle and Russell's jobsite on July 1; all pickets having beenwithheld until that date since early in June.Lane's version may be summarized as follows: He began picketing at about 6:30or 7 that morning with an employee of Doyle and Russell (the primary employer);these two picketed together for "an hour, or an hour and a half"; "between 8 and8:30" the same morning Cox (one of the laborers who, according to Singleton'sforeman, Palmore, had reported for work but for whom there was no work) cameup to him and "asked to relieve" him.Incident of July 6:The Charging Party, as noted above, claims that on this dateLocal 789 picketed the jobsite "while no employees of Doyle and Russell were work-ing thereon."As to this point there is testimony in the transcript of the reopened hearing beforethisTrial Examiner on February 5, 1959, from Superintendent Moore and fromM. S. Edwards, Seaboard railroad's official representative on the construction pro-ject for which Doyle and Russell was the general contractor.Edwards' testimony is confined to his statement that Saturdays were not "normal"workdays on this project, but that his "diary" indicated that on Saturday, July 6,some ironworkers, employees of a subcontractor, did work that day.Moore corroborated Edwards, and in addition said that: (1) He, himself, reportedon the job at 7 o'clock that morning for the purpose of "looking the job over"; LOCAL UNIONNO. 789, INT'L HOD CARRIERS',ETC.591(2) there were no other Doyle and Russell employees except himself there that day;(3)when he arrived there that morning Local 789 pickets were at the site; and(4) such pickets were not there when he left the job at 10 o'clock the same morning.He further said that he did not know when,after 7 a.m., the pickets left the site.Change of picketing hours on July 9:Testimony pertinent to this item-cited bythe Charging Party in its brief-was given in July 1957, before Judge Hutcheson.Itwas elicited from Moore,Edwards, and Beasley, identified above. In summary,such testimonyis tothe effect that from July 1 to July 8, Local 789 picketed fromabout 6:30 a.m. to about 2:30 p.m.; that during this period the customary work hoursof Doyle and Russell's employees were from 7 a.m. to 3:30 p.m.; that on July 8 afterpickets had left in the afternoon some employees of Subcontractor Singleton came tothe jobsite for about 3 hours; and that on July 9 and thereafter pickets remained atthe site until 4 or 4:30 p.m., or, as Edwards said, "until the job closed down forthe day."In substance on this matter Lane denied that pickets ever remained there as lateas 4:30; admitted that on July 9 pickets were there until 3:55, but only because hesaw Doyle and Russell employees on the job.B. The question of admissibilityHaving reviewed the testimony cited by the Charging Party as supporting its claimof violation of theAct, the TrialExaminer now finds merit in the objection to itsreceipt in evidence voiced by counsel for Respondent Local 789 at the hearing and,in effect,renewed in their brief.In the opinion of the Trial Examiner all suchevidence goes beyond the limitations of the Board order.In short, this conclusion is drawn from the following facts:(1)Allof theincidents claimed by the Charging Party occurredbeforethe original hearing beforethe Trial Examiner on July 16 and17, 1957;(2) no showing was made, or offered,by either the Charging Party or General Counsel at the reopened hearing onFebruary 5, 1959,that testimony as to these incidents was not known,or availableto, either of the said parties at the time of the original hearing; and(3) no discern-ible evidence was adduced, either by the Charging Party or General Counsel, tosupport the allegation in the Charging Party's motion to the Board that"subsequentto the close of the(original)hearing it came into possession of evidence"establishingits claims of violation of the Act.The Board's order, as the Trial Examiner readsit,remanded the case with the specific limitation requiring such showing of newlydiscovered evidence,since it stated that evidence be received"as alleged in theMotion and set forth hereinabove." 2In view of the above conclusion,it appears unnecessary to pass upon other issuesof admissibility raised by counsel for the Respondent in their brief,to the effectthat such evidence is barred by the Administrative Procedure Act, the FederalRules of Civil Procedure,the Boards Statement of Procedure and the Board'sRulesand Regulations,and due process of law.C. Conclusionsat to meritThe TrialExaminer further concludes and finds that,even if admissible, thepreponderance of credible evidence adduced at the supplemental hearing does notsustain the allegations of the complaint as to unfair labor practices.First, as to the Charging Party's claim of Respondent Local 789's strike againstSingleton's employees,on July 1. It appears to be the Charging Party's claim(although not that of General Counsel)that "the effect"of the appearance oflaborers Cox,Vaughn, and Smith on the picket line at some time during the day"would naturally be to convey the conclusion that Cox, Vaughn and Smith wereon strike against Singleton,their employer" and that this"clearly constitutes induce-ment and encouragement of Singleton to cease doing businesswithDoyle andRussell!'Scrutiny of the facts,established by Singleton's own representatives,will not permitthe conclusion sought, in the opinion ofthe TrialExaminer.The foreman testifiedthat these three men reported for work that morning,but there was no work forthem.It is plain, then,that they did not themselves engage in a strike.Anyinference that Local 789"induced" any of the three to walk the picket line thator any other day not only lacks any direct supporting evidence but confronts2The quotations are from the Board's order of September 19, 1958. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe undisputed testimony of Lane that at least one of the three, out of work,askedto serve on the line.The suggestion in the Charging Party's brief that the appear-ance of the three individuals on the picket line on July 1 "must be viewed throughthe eyes of their fellow workers" would hardly reveal "the effect" that they "wereon strike," it seems to the Trial Examiner.The foreman testified that there wasno work for any of the laborersfrom June 28 to July 17 or 18. The same foremanalso testified that when there was work available for laborers, on the latter dates,he employed members of Local 789.That Cox, Smith, and Vaughn apparentlywere not recalled is explained by the same foreman's testimony, to the effect thathe did not try to get them back, and that it was not customary to try to reemploysuch "casual" workers.Finally,as noted in the original Intermediate Report,beginning on July 1,pickets began carrying a sign stating clearly and unequivocally:LABORERS LOCAL 789 ON STRIKE AGAINST DOYLE AND RUSSELL ONLY(SEE OUR PAMPHLET), and that each picket had with him pamphlets for distri-bution which in considerable detail emphasized the fact that Local 789 was "notappealing to any employee of any employer other than Doyle and Russell."Second, as to the incident of July 6, when pickets were at the jobsite for a briefbut undetermined period early that morning and Superintendent Moore was theonly Doyle and Russell employee on the job. In short, there is no evidence inthe record to establish how long any picket remained at the site after 7 o'clock thatmorning.Moore said he saw them at that hour, did not know when they left. Inthe absence of any evidence to the contrary, and in the presence of much evidencethat Local 789 instructed pickets to be at the site only when Doyle and Russellemployees were there and that such instructions were followed, it seems reasonableto conclude that on this occasion pickets arrived at the beginning of the workday,observed none but Moore as a Doyle and Russell employee to enter, and then left.Third, as to the claimed "extension" of picketing hours.Grave doubt is castupon the reliability of the Charging Party's evidence on this incident by the factthat quite clearly Superintendent Moore testified at the original hearing about thesingle incident of the plumbers coming to work for a brief period one day after thepickets had left, but then placed it as occurring on July 3-not on July 8, as he toldthe court the latter part of the same month.Further doubt is cast by the fact thatat the court proceedings Edwards a first testified that the pickets, on July 9 andthereafter, were at the site "until after 4," but thereafter was recalled to state thathis diary showed, as an entry for that date, "Pickets still on but stark [start] stayed[staying] until after 3:30."No later diary entry was proffered.The entry itselfis not in evidence. Its wording, otherwise unexplained in the record, suggests eitherthat if made on July 9, Edwards was clairvoyant-the word "start" implying thatthe conduct was thereafter continued, or that it was not made on that date, but atsome later time.Whatever construction may be placed upon it, the Trial Examinerconsiders it unreliable, when considered in conjunction with Moore's testimony, atthe original hearing, that since on or about July 2, the pickets were there "untilfour, four thirty." 3In short, the Trial Examiner can place no reliance upon the testimony of thesetwo officials as to when, if at all, or how long, any so-called "extension" of picketinghours occurred, or that, if extended, on any occasion they exceeded times when therewere Doyle and Russell employees on the job.Furthermore, support for Lane's testimony that some Doyle and Russell employeeswere working late on July 9 is found in the testimony of J. J. Huffman, Jr., foremanfor Subcontractor Neal Lawrence & Company.He testified that "Doyle & Russell'smen" worked "on the sleeves" that day, and that "someone put them in in the after-noon late."Upon the foregoing findings of fact, and upon the entire record before him, theTrial Examiner makes the following:CONCLUSIONS OF LAWThe testimonyand evidence introducedat thesupplemental hearingon February5, 1959,is insufficient to sustainallegationsof the complaint relating to violationsof Section8(b) (4) (A) and (B)of the Act.[Recommendations omitted from publication.]sMoore's testimony is "the last couple of weeks"-and the testimonywas given onJuly 16, 1957.